Citation Nr: 0734079	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  03-10 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for arthritis of the left 
hand, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1951 until 
November 1954 and from May 1955 until June 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's 
arthritis of the left hand has been manifested by complaints 
of pain; objectively, there is no finding of unfavorable 
ankylosis of any digit, and the veteran could touch all of 
his fingers to the proximal transverse crease of the palm.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for arthritis of the left hand have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5223 (as in effect prior to August 26, 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5003-5223 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of July 2001 and August 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

The letters discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
claim, no higher rating or effective date will be assigned.  
As such, there is no prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran's claim of entitlement to an increased rating for 
arthritis of the left hand was received on May 8, 2001.

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for arthritis of the left 
hand pursuant to Diagnostic Code 5010.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2007).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007), degenerative arthritis is rated based on limitation 
of motion of the affected joint.  

The schedular criteria relating to limitation of motion of 
the hands was revised during the pendency of this appeal, 
effective August 26, 2002.  

Prior to August 26, 2002, the rating schedule provides 
several instructions to the evaluator with respect to 
determining the severity of ankylosis and limitation of 
motion in the hands.  Specifically,  when classifying the 
severity of ankylosis and limitation of motion of single 
digits and combinations of digits under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5227, the following applies: (1) 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation; (2) ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis; (3) with 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable; and 
(4) with the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

Additionally, extremely unfavorable ankylosis of the fingers, 
all joints in extension or in extreme flexion, or with 
rotation and angulation of bones, will be rated as 
amputation.  Moreover, combinations of finger amputations at 
various levels, or of finger amputations with ankylosis or 
limitation of motion of the fingers will be rated on the 
basis of the grade of disability, i.e., amputation, 
unfavorable ankylosis, or favorable ankylosis, most 
representative of the levels or combinations.  With an even 
number of fingers involved, and adjacent grades of 
disability, select the higher of the two grades. 38 C.F.R. 
§4.71a (2007).

Diagnostic Codes 5216 through 5219 apply to unfavorable 
ankylosis or limited motion preventing flexion of the tips to 
within 2 inches (5.1 cms) of the median transverse fold of 
the palm.  

The Board also notes that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In the present case, a VA examination report dated in 
September 2001 noted that the veteran had marked limitation 
of making a fist or grasping objects.  However, no specific 
range of motion findings were provided.  Therefore, it is not 
possible to determine whether the veteran's degree of flexion 
met the requirements for unfavorable ankylosis.  In any 
event, the Board notes that subsequent VA examination in 
March 2003 revealed that the veteran was able to open his 
hand and make a fist, and that his disability had no effect 
on his ability to grasp objects.  Furthermore, VA examination 
in September 2004 the veteran was able, with effort, to both 
actively and passively touch all of his fingers to the 
proximal transverse crease of the palm.  

In light of the above evidence, the Board finds that the 
veteran does not have unfavorable ankylosis of any fingers.  
The Board again acknowledges the September 2001 finding of 
marked limitation of motion when making a fist, however in 
cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Here, the recent evidence clearly 
indicates that the veteran can touch all fingers to the 
proximal transverse crease of the palm, precluding a finding 
of unfavorable ankylosis.  Moreover, the competent evidence 
does not demonstrate 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints of any digit.  Therefore, even when 
considering additional functional limitation, a finding of 
unfavorable ankylosis is not appropriate here.

A September 2004 VA examination report indicates that the 
veteran's left index finger has a permanent degree of flexion 
at 20 degrees.  The medical evidence of record does not 
clarify as to whether a "permanent degree of flexion" 
equates to ankylosis.  However, even assuming arguendo that 
such finding constitutes ankylosis, there is still no basis 
for a higher evaluation here, as will be discussed below.  

Under Diagnostic Code 5225, as in effect prior to August 26, 
2002, a 10 percent evaluation is warranted for favorable (or 
unfavorable) ankylosis of the index finger of either hand.  
This represents the maximum benefit available under the Code 
section.  Therefore, it is clear that a higher rating cannot 
be attained through application of Diagnostic Code 5225.  
Indeed, to achieve a higher evaluation, the evidence would 
need to demonstrate unfavorable ankylosis of the thumb, or 
favorable/unfavorable ankylosis of multiple digits.  

As already discussed, the criteria for unfavorable ankylosis 
of any digit of the left hand have not been met.  Moreover, 
the competent evidence does not indicate any findings of 
ankylosis, or disability comparable therewith, for any digits 
other than the possible ankylosis finding for the index 
finger.  Indeed, the September 2004 VA examination only 
diagnosed degenerative arthritis of the 2nd, 3rd, 4th and 5th 
fingers, as well as Dupuytren's contracture of the left hand.  
He had range of motion of fingers 2-5 at both the 
metacarpophalangeal joints and the proximal interphalangeal 
joints.  He had normal range of motion of the thumb.  

Without a demonstration of ankylosis of multiple fingers, a 
rating in excess of 10 percent is not possible under 
Diagnostic Codes 5220-5223 as in effect prior to August 26, 
2002.

For the foregoing reasons, there is no basis for a rating in 
excess of 10 percent for the veteran's arthritis of the left 
hand under the rating criteria in effect prior to August 26, 
2002, even when considering additional functional limitation 
due to factors such as pain and weakness.  

The Board will now consider whether the revisions to the 
rating schedule effective August 26, 2002, provide a basis 
for an increased rating here.  

The revised regulations under 38 C.F.R. § 4.71a  provide that 
ankylosis or limitation of motion of single or multiple 
digits of the hand is to be evaluated as follows: for the 
index, long, ring, and little fingers (digits II, III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) 
and proximal interphalangeal (PIP) joints flexed to 30 
degrees, and the thumb (digit I) abducted and rotated so that 
the thumb pad faces the finger pads.  Only joints in these 
positions are considered to be in favorable position.  For 
digits II through V, the MP joint has a range of zero to 90 
degrees of flexion, the PIP has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
(DIP) joint has a range of zero to 70 or 80 degrees of 
flexion. See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, 
Note 1 (2007).

With respect to evaluation of ankylosis of the index, ring, 
and little fingers, if both the MP and PIP joints of a digit 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation without metacarpophalangeal resection, at PIP 
joint or proximal thereto.  If both the MP and PIP joints of 
a digit are ankylosed, evaluate as unfavorable ankylosis, 
even if each joint is individually fixed in a favorable 
position.  If only the MP or PIP joint is ankylosed, and 
there is a gap of more than two inches (5.1 centimeters) 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis.  If only the MP 
or PIP joint is ankylosed, and there is a gap of two inches 
(5.1 centimeters) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.  See 38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, 
Note 3 (2007).

With respect to the evaluation of ankylosis of the index, 
long, ring, and little fingers: (i) If both the 
metacarpophalangeal and proximal interphalangeal joints of a 
digit are ankylosed, and either is in extension or full 
flexion, or there is rotation or angulation of a bone, 
evaluate as amputation without metacarpal resection, at 
proximal interphalangeal joint or proximal thereto. (ii) If 
both the metacarpophalangeal and proximal interphalangeal 
joints of a digit are ankylosed, evaluate as unfavorable 
ankylosis, even if each joint is individually fixed in a 
favorable position. (iii) If only the metacarpophalangeal or 
proximal interphalangeal joint is ankylosed, and there is a 
gap of more than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis. (iv) If only the metacarpophalangeal 
or proximal interphalangeal joint is ankylosed, and there is 
a gap of two inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, evaluate as 
favorable ankylosis. 

Regarding evaluation of ankylosis of the thumb: (i) If both 
the carpometacarpal and interphalangeal joints are ankylosed, 
and either is in extension or full flexion, or there is 
rotation or angulation of a bone, evaluate as amputation at 
metacarpophalangeal joint or through proximal phalanx. (ii) 
If both the carpometacarpal and interphalangeal joints are 
ankylosed, evaluate as unfavorable ankylosis, even if each 
joint is individually fixed in a favorable position. (iii) If 
only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis. (iv) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
evaluate as favorable ankylosis. (5) If there is limitation 
of motion of two or more digits, evaluate each digit 
separately and combine the evaluations.

As previously noted, a September 2004 VA examination noted 
that the veteran's left index finger had a permanent degree 
of flexion at 20 degrees.  Again, the Board will refrain from 
attempting a medical interpretation of that finding.  
However, it is observed that even if such finding does 
constitute either favorable or unfavorable ankylosis, a 
higher rating would still not be warranted, as will be 
discussed below.

Under Diagnostic Codes 5224-5227, as in effect from August 
26, 2002, only a finding of unfavorable ankylosis of the 
thumb would justify assignment of a 20 percent evaluation.  
Diagnostic Code 5225, as before, continues to authorize a 
maximum benefit of 10 percent for any ankylosis of the index 
finger.  Again, as ankylosis of multiple digits has not been 
shown, Diagnostic Codes 5220-5223, as in effect from August 
26, 2002, cannot serve as a basis for an increased rating.

As revised effective August 26, 2002, the new rating criteria 
provides a 20 percent evaluation under Diagnostic Code 5228 
for limitation of motion of the thumb with a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose those fingers.  Here, 
however, VA examination in September 2004 indicates normal 
motion of the left thumb.  While an earlier September 2001 
examination notes difficulty making a fist and grasping, 
there was no specific finding of thumb limitation of motion 
within the parameters necessary for a 20 percent rating under 
the new version of Diagnostic Code 5228.  Moreover, in 
reaching this conclusion, the Board has appropriately 
considered additional limitation of function due to factors 
such as pain, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  

As revised effective August 26, 2002, there are no other Code 
sections that afford a disability evaluation in excess of 10 
percent.  

In conclusion, the competent evidence fails to support a 
rating in excess of 10 percent for the veteran's arthritis of 
the left hand.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to a rating in excess of 10 percent for arthritis 
of the left hand is denied.  





____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


